Title: Acct. of the Weather in Feby. [1772]
From: Washington, George
To: 




Feb. 1st. Snow still so deep that there was no passing from one place to another where there was no tract made. Day for the most part clear, tho’ the Sky lookd muddy. Weather Mild & wind what little there was Southerly.
 


2. Perfectly Calm and Mild till the Evening, when their Sprung up a little Wind from the Eastward. A little Snow fell in the Morning, the day cloudy and lowering quite thro’.
 


3. The Wind which began to rise from the Eastward Yesterday Evening blew very fresh all Night attended with a mixture of

Hail Rain & Snow which made a Sleet. The Same Weather contd. through the day the Wind however Shifting Southerly.
 


4. The Wind coming on from the No. West & Shifting more Westerly it grew clear and very cold—blowing hard and freezing hard—Rivr. being almost Froze across and the Snow hard enough to bare.
 


5. Very severe Frost. River quite froze. Morng. clear & not very cold but the Wind coming out at No. West it became very much so. Clear all day.
 


6. Day clear, and morning very hard frozen—first part warm & pleast. latter cool, wind blowg. fresh from the Southward.
 


7. Morng. clear, Midday Cloudy & like for Snow but clear afterwards with but little Wind & that Southerly.
 


8. Cloudy, Soft and thawing with but very little Wind—that Southerly.
 


9th. Raing. and thawing all Night and till 11 or 12 Oclock this day being foggy & Calm. About 12 the Wind came out hard & cold from the No. Wt. & froze.
 


10. Clear and Cold—Morning being hard froze with the Wind at No. West. In the Afternoon it got Southerly but still kept cool.
 


11. A Cold & fresh Southerly Wind blew all day. Clouds for the most part with appearances of falling Weather.
 


12. Wind & Weather both variable. In the Morning the Wind was Northerly Raw & Cloudy—in the Afternoon Southerly & clear—at least not very Cloudy.
 


13. Calm and pleasant in the Morning and till the Afternoon when the Weather Clouded and the Wind blowing pretty fresh from the So. and So. Et. grew raw & Cold.
 


14. Calm Warm and pleasant. Snow Dissolving a good deal.
 


15. Very variable both in Wind & Weather. In the Morning early it haild fast—then hail & Rain Mixd after that constant Rain

till abt. Noon then clear Warm & pleasant. Wind in the Morning at No. East—then fresh from the So. Et. & south from thence to South West & died away becomg. quite Calm.
 


16. The Wind shifting to Northwest abt. 9 Oclock last Night blew hard & grew exceeding Cold as it contd. to be all this day. Wind fresh from the same Quarter.
 


17. A Cold and Sharp Southerly Wind blowing all day the Snow and Earth thawd but little.
 


18. Thawing pretty considerably to day Wind continuing at So. and Warm being also clear.
 


19. Warm and Hazy, with now and then a little Rain. Wind Southerly and thawing fast.
 


20. Fresh Southerly Wind with some heavy Showers in the forenoon—Snow melting exceedg. fast Ground in the old fields being almost bear.
 


21. Calm, clear, and very warm in the forenoon. But Cloudy a little in the Afternoon & Wind Easterly.


   
   Jonathan Boucher today wrote GW from Maryland and began with an observation about the weather: “I congratulate You, & the World with Us, on our Restoration to a temperate Zone; for, in Truth, We have had a kind of a Greenland Winter” (DLC:GW).



 


22. Wind very fresh all the forepart of the day from the Southward Melting all the Snow in the Fields & drying the Ground fast.
 


23. The latter part of the Night and this Morning raining with Lightning and Thunder. Raing. more or less all day.
 


24. Raining in the Morning & Cloudy and lowering all day. In the Evening misting which afterwards turnd to Rain a good deal of which fell in the Night.
 


25. Raining fast the first part of the Morning—afterwds. clear, when the Wind blew violently hard at No. West.
 


26. Continued blowing violently hard all Night and the whole day through at least till the Evening but not remarkably Cold tho the Wind was at No. Wt.
 



27. Calm and exceeding pleast. Ground this Morning and yesterday’s pretty hard froze.
 


28. Very white frost & fresh Southerly Wind with Clouds & now & then a slight sprinkle of Rain. Ground not froze.
 


29. Wind at No. West and pretty Cool but no frost—also Cloudy till the Evening.
